Nelson, J.,
delivered the opinion of the Court.
The indictment in this case, charges two persons with committing an assault and battery upon three, and it is insisted that the Circuit Court erred in refusing to quash it upon motion, because three offenses are thereby embraced in one count. It is neither a legal nor physical impossibility that two persons, by one and the same act, could commit the same identical offense. Mr. Russell says: ‘It was formerly holden that a person could not be prosecuted on one indictment for assaulting two persons, each assault being a distinct offense. But the case has subsequently been treated as one which was not well considered; and the court said: Can not the king call a man to account for a breach of the peace, because he *155broke two heads instead of one?’” 1 Russ. on Crimes, 5th Am. ed., 759. So, “It has been said that a person could not be indicted for assault on two distinct parties in the same indictment; but this doctrine is now exploded.” 2 Chit. Cr. Law, Riley’s ed., 582, in note citing 2 Ld. Raym., 1572; 2 Burr., 984. See, also, 1 Waterman’s Archb. Cr. Pr., 314, 315.
Affirm the judgment.